        Case
        Case1:18-cv-04994-AKH
             1:18-cv-04994-AKH Document
                               Document160
                                        155 Filed
                                            Filed01/19/21
                                                  01/15/21 Page
                                                           Page11of
                                                                 of14
                                                                    3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                             )
JEFFREY LEONARD, IN HIS CAPACITY AS          )
TRUSTEE OF THE POPLAWSKI 2008                )                      So ordered,
INSURANCE TRUST; PHYLLIS POPLAWSKI; )                               /s/
PBR PARTNERS; BRIGHTON TRUSTEES,             )                      Alvin K. Hellerstein
LLC, on behalf of and as trustee for COOK    )                      1/19/21
STREET MASTER TRUST III; BANK OF             )
UTAH, solely as securities intermediary for  )
COOK STREET MASTER TRUST III;                )
TRINITY 2015 LS FUND, LLC; PEAK TRUST )
COMPANY, AK, on behalf of and as trustee for )
SUSAN L. CICIORA TRUST and STEWART           )
WEST INDIES TRUST; and ADVANCE               )               Civil Action No. 18-cv-4994-AKH
TRUST & LIFE ESCROW SERVICES, LTA, as )
securities intermediary for LIFE PARTNERS    )
POSITION HOLDER TRUST, on behalf of          )
themselves and all others similarly situated )
                                             )
                              Plaintiffs,    )
        vs.                                  )
                                             )
JOHN HANCOCK LIFE INSURANCE                  )
COMPANY OF NEW YORK and JOHN                 )
HANCOCK LIFE INSURANCE COMPANY               )
(U.S.A.)                                     )
                                             )
                              Defendants.    )
__________________________________________)

  MOTION TO MAINTAIN UNDER SEAL PORTIONS OF THE PARTIES’ JOINT
DISCOVERY LETTER REGARDING PRESCRIBED SUPERVISORY INFORMATION
                    AND ATTACHED EXHIBIT A

       Pursuant to Paragraph 12 of the November 13, 2018 Court-approved Stipulated

Confidentiality Agreement and Protective Order, ECF No. 39 (the “Protective Order”), and Rule

4(B) of the Individual Rules of the Honorable Alvin K. Hellerstein, Defendants John Hancock

Life Insurance Company of New York and John Hancock Life Insurance Company (U.S.A.)

(together, “John Hancock” or “Defendants”) hereby move to maintain under seal Exhibit A to

the Parties’ December 23, 2020 joint discovery letter and those portions of the letter that quote
        Case
        Case1:18-cv-04994-AKH
             1:18-cv-04994-AKH Document
                               Document160
                                        155 Filed
                                            Filed01/19/21
                                                  01/15/21 Page
                                                           Page22of
                                                                 of14
                                                                    3




Exhibit A, as reflected in the proposed redacted version of the joint discovery letter attached as

Exhibit 1 to this Motion. 1 Nothing here excuses Defendants from having to produce relevant

documents requested by plaintiff, regardless of whether they also were produced to the Canadian

regulator. See ECF No. 154. 2

       This Court previously concluded, in granting John Hancock’s motion to seal portions of

Plaintiffs’ First Amended Complaint (“FAC”) that safeguarding “prescribed supervisory

information” protected from disclosure by Canada’s Insurance Companies Act and implementing

regulations is a “higher value” that may outweigh the public’s right of access, see ECF No. 125

at 1-2, and that maintaining such material under seal is appropriate where the request is narrowly

tailored to serve that interest, see id. at 3. In connection with their December 23, 2020 joint

discovery letter, the Parties submitted as Exhibit A the document from which the sealed

allegations in the FAC are derived—i.e., the prescribed supervisory information this Court

previously held should be maintained under seal, and which therefore is subject to sealing again

now for the same reasons justifying the sealing of portions of the FAC. John Hancock’s request

to maintain that information under seal is narrowly tailored because (1) Exhibit A to the Parties’

December 23, 2020 joint discovery letter consists entirely of prescribed supervisory information




       1
        John Hancock does not move to maintain under seal Exhibit B to the Parties’ December
23, 2020 joint discovery letter, nor those portions of the letter that quote Exhibit B.
       2
         ECF No. 154 states: “ENDORSEMENT: The documents that Defendants seek to
protect are of relatively little importance; whether the documents were disclosed to a regulator
does not render the documents relevant. Provided that Defendants are not withholding relevant
documents, the privilege is sustained, regardless of whether it was submitted to a foreign
government. Defendants are instructed to refile the motion to maintain document under seal,
ECF No. 151, to include the following language: ‘Nothing here excuses Defendants from having
to produce relevant documents requested by plaintiff, regardless of whether they also were
produced to the Canadian regulator.’ So ordered.”


                                                 2
        Case
        Case1:18-cv-04994-AKH
             1:18-cv-04994-AKH Document
                               Document160
                                        155 Filed
                                            Filed01/19/21
                                                  01/15/21 Page
                                                           Page33of
                                                                 of14
                                                                    3




and therefore meets the criteria for sealing in its entirety; and (2) John Hancock requests

redaction of only narrow portions of the Parties’ December 23, 2020 joint discovery letter that

quote Exhibit A.

       John Hancock therefore respectfully requests that the Court maintain under seal Exhibit

A to the Parties’ December 23, 2020 joint discovery letter and those portions of the letter that

quote Exhibit A, as reflected in the proposed redacted version of the joint discovery letter

attached as Exhibit 1 to this Motion.

                                            Respectfully,

 Dated: January 15, 2021                    /s/ Andrea J. Robinson
                                            Andrea J. Robinson
                                            Timothy J. Perla (admitted pro hac vice)
                                            Robert K. Smith (admitted pro hac vice)
                                            WILMER CUTLER PICKERING HALE AND DORR LLP
                                            60 State Street
                                            Boston, MA 02109 USA
                                            Tel.: (617) 526-6000
                                            Fax: (617) 526-5000

                                            Alan B. Vickery
                                            John F. LaSalle III
                                            Joseph F. Kroetsch
                                            BOIES SCHILLER FLEXNER LLP
                                            55 Hudson Yards
                                            20th Floor
                                            New York, NY 10001
                                            Tel.: (212) 446-2300
                                            Fax: (212) 446-2350


                                            Attorneys for John Hancock Life Insurance Company
                                            of New York and John Hancock Life Insurance
                                            Company (U.S.A.)




                                                 3
Case
 Case1:18-cv-04994-AKH
      1:18-cv-04994-AKH Document
                         Document155-1
                                  160 Filed
                                       Filed01/19/21
                                             01/15/21 Page
                                                       Page41ofof14
                                                                  11




                   ([KLELW
       Case
        Case1:18-cv-04994-AKH
             1:18-cv-04994-AKH Document
                                Document155-1
                                         160 Filed
                                              Filed01/19/21
                                                    01/15/21 Page
                                                              Page52ofof14
                                                                         11




December 23, 2020

VIA ECF

Judge Alvin K. Hellerstein
Room 1015
United States Courthouse
500 Pearl Street
New York, NY 10007

Re: Leonard, et al. v. John Hancock Life Ins. Co. of New York, et al., No. 18-cv-4994-AKH

Dear Judge Hellerstein,

Pursuant to the Court’s Individual Rule 2.E, the parties jointly submit this letter requesting the
Court’s intervention to resolve a discovery dispute that has arisen regarding defendants’ claim of
privilege over Canadian prescribed supervisory information. Prior to the submission of this joint
letter, counsel (Seth Ard, Ryan Kirkpatrick, and Amy Gregory for Plaintiffs and Andrea Robinson,
Robert Kingsley Smith, and Ivan Panchenko for Defendants) exchanged written communications
and/or discussed the issue via telephone multiple times, including on August 17, 2020, August 31
2020, and November 24, 2020.

I.     Plaintiffs’ Position:

This case is a class action brought on behalf of owners of life insurance policies issued by
defendants John Hancock Life Insurance Company of New York and John Hancock Life Insurance
Company (U.S.A.) (collectively, “John Hancock USA”). In particular, the case centers on John
Hancock USA’s decision to increase cost of insurance (“COI”) rates charged on hundreds of
“Performance UL” policies that John Hancock USA issued between 2003 and 2010 (the “Subject
Policies”), and its issuance of false and misleading illustrations. Plaintiffs assert claims for breach
of contract and violation of various state insurance and consumer protection laws, including
New York and California.

On March 27, 2020, John Hancock USA moved to seal – but not claw back – portions of Plaintiffs’
First Amended Complaint (the “FAC”) on the basis that certain paragraphs reference documents
prepared for a Canadian regulator, the Office of the Superintendent of Financial Institutions
(OSFI), that are thereby protected from disclosure. (See ECF No. 122.) The Court granted John
Hancock USA’s motion two business days later (see ECF No. 125) before Plaintiffs filed their
partial opposition, and even that partial opposition did not oppose sealing (see ECF No. 126).

Over four months later, John Hancock USA sought to claw back sixty-two documents related to
OSFI submissions (including those referenced in the FAC) under the parties’ Protective Order.
John Hancock USA claims these documents are privileged “prescribed supervisory information”
under Canada’s Insurance Companies Act and the statute’s implementing regulations. In total,
John Hancock USA has withheld over eighty documents on the basis that they contain privileged
prescribed supervisory information (the “OSFI Communications”). John Hancock USA claims
that the sealing order somehow gives it the right to claw back documents and shield them from
                                                  1
Case
 Case1:18-cv-04994-AKH
      1:18-cv-04994-AKH Document
                         Document155-1
                                  160 Filed
                                       Filed01/19/21
                                             01/15/21 Page
                                                       Page63ofof14
                                                                  11
       Case
        Case1:18-cv-04994-AKH
             1:18-cv-04994-AKH Document
                                Document155-1
                                         160 Filed
                                              Filed01/19/21
                                                    01/15/21 Page
                                                              Page74ofof14
                                                                         11




increase subsequently imposed shortly thereafter was improper. John Hancock USA claims that
the reports to OSFI concerned                                    generally, not the Performance UL
policies at issue in this case.” See infra at 10. But evidence adduced to date reveals that a “Case
Study on Performance UL products” was done in late 2015 “for OSFI.” (See Exhibit B,
JH_LEONARD_000275580.) Any claim that the OSFI Communications have “little relevance”
to this litigation is contradicted by John Hancock USA’s own documents.

To determine which country’s privilege law applies to foreign documents, courts in the
Second Circuit use the “touch base” approach developed in Golden Trade, S.r.L. v. Lee Apparel
Co., 143 F.R.D. 514 (S.D.N.Y. 1992). “The ‘touch base’ analysis typically considers [1] which
country has the ‘predominant’ or ‘the most direct and compelling interest’ in whether those
communications should remain confidential, unless [2] that foreign law is contrary to the public
policy of this forum.” Wultz v. Bank of China Ltd., 979 F. Supp. 2d 479, 489 (S.D.N.Y. 2013).
“The jurisdiction with the predominant interest is either the place where the allegedly privileged
relationship was entered into or the place in which that relationship was centered at the time the
communication was sent.” Anwar v. Fairfield Greenwich Ltd., 982 F. Supp. 2d 260, 264 (S.D.N.Y.
2013).

First, New York has the most direct and compelling interest in the discoverability of the OSFI
Communications. Although created for a Canadian regulator, the communications concern life
insurance policies entered into in the United States and for policies issued by John Hancock Life
Insurance Company of New York, governed by New York law. This Court has held that domestic
attorney-client privilege governs a document sent between a company’s in-house counsel and
Korean outside counsel when the “communication relates to the prosecution of a patent application
in the United States and was maintained by [the company] in its files relating to the prosecution of
that patent.” Astra Aktiebolag v. Andrx Pharm., Inc., 208 F.R.D. 92, 99 (S.D.N.Y. 2002).
Similarly, although the OSFI Communications were made to a Canadian regulator, they (i) relate
to the Subject Policies and (ii) are maintained in John Hancock USA’s files related to those policies
and located in the United States. Therefore, the communications are centered in the United States,
and this forum has a direct and compelling interest in their disclosure.

Second, even if Canadian privilege law applied, this Canadian privilege is contrary to the public
policy of the United States federal courts. Rule 26 provides for discovery “regarding any
nonprivileged matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b).
“Discovery rules ‘are to be accorded a broad and liberal treatment [ ] to effectuate their purpose
that civil trials in the federal courts no longer need be carried on in the dark.’” Ratliff v. Davis
Polk & Wardwell, 354 F.3d 165, 170 (2d Cir. 2003) (quoting Schlagenhauf v. Holder, 379 U.S.
104, 115 (1964)). The OSFI Communications are plainly relevant to John Hancock USA’s decision
to raise COI rates; they are thus probative as to whether the COI increase breached the terms of
the Subject Policies or violated various state insurance and consumer protection laws, including
New York. There is no equivalent “prescribed supervisory information” privilege in New York.
Without question, these documents are nonprivileged and discoverable absent the alleged assertion
of the inapplicable Canadian statutory privilege. Allowing John Hancock USA to shield highly
relevant facts under a privilege created by foreign statute is contrary to this forum’s interests in
broad civil discovery and truth-seeking.



                                                 3
       Case
        Case1:18-cv-04994-AKH
             1:18-cv-04994-AKH Document
                                Document155-1
                                         160 Filed
                                              Filed01/19/21
                                                    01/15/21 Page
                                                              Page85ofof14
                                                                         11




Because Canadian privilege law is inapplicable, Canada’s Insurance Companies Act provides no
basis to exclude the OSFI communications at trial. Although the Canadian statute states that
“[p]rescribed supervisory information shall not be used as evidence in any civil proceedings,”
Insurance Companies Act, S.C. 1991, c 47, s 672.2(1), the Federal Rules of Evidence govern
admissibility in this forum. When there is a conflict between a Federal Rule of Evidence and
foreign counterpart, this Court applies the Federal Rule. See In re Gen. Motors LLC Ignition
Switch Litig., No. 14-MD-2543 (JMF), 2017 WL 4417693, at *5 (S.D.N.Y. Oct. 3, 2017)
(explaining “federal courts are near unanimous, if not unanimous” that Federal Rules of Evidence
are procedural); Bakalar v. Vavra, 550 F. Supp. 2d 548, 551 (S.D.N.Y. 2008) (holding even if a
court applies foreign substantive law, it “will follow its own rules of procedure”).

       B.      John Hancock USA Improperly Applies a Comity Analysis

John Hancock USA now argues that rather than employ a choice-of-law analysis deciding which
country’s privilege law governs the discoverability of the OSFI Communications, the Court should
apply a comity analysis determining whether to defer to foreign interests over the Federal Rules’
liberal approach to discovery. John Hancock USA is wrong, for several reasons.

First, John Hancock USA ignores the applicable five-factor balancing test for a comity analysis in
a discovery dispute. See In re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig., No.
05-MD-1720 JG JO, 2010 WL 3420517, at *6 (E.D.N.Y. Aug. 27, 2010) (“The United States
Supreme Court, drawing on the Restatement (Third) of Foreign Relations Law, has noted that five
factors are relevant to any comity analysis of a discovery request.”). Instead, it cites four facts that
were relevant to the comity analysis in three cases. See infra at 7-8. In selectively choosing these
facts, John Hancock USA overlooks what distinguishes those cases:

   x   Foreign Government Support for the Non-Movant. In In re Payment Card Interchange
       Fee & Merchant Discount Antitrust Litigation, the European Commission itself was
       opposed to the production and submitted its views to the court in an amicus brief. 2010
       WL 3420517, at *4. Similarly, in Minpeco, S.A. v. Conticommodity Services, Inc., the
       Swiss government submitted two official statements expressing its views on Swiss banking
       secrecy laws and objecting to disclosure in the case. 116 F.R.D. 517, 525 (S.D.N.Y. 1987).
       The court also noted that compelling disclosure could trigger criminal penalties and civil
       sanctions. Id. at 526. Here, in contrast, the only entity opposing production of the relevant
       documents at issue is John Hancock USA.

   x   Undue Burden and No Relevance. In re Commodity Exchange, Inc., Gold Futures &
       Options Trading Litigation was ultimately decided on the basis that the plaintiffs sought
       “thousands” of individuals’ account information over a “decade-long period” that was
       “irrelevant to the case.” 2019 WL 1988525, at *5 (S.D.N.Y. May 6, 2019). Here, in
       contrast, Plaintiffs seek a narrow request of limited and easily identifiable, relevant
       communications about the COI increase at issue – many of which John Hancock already
       produced.

Second, John Hancock USA improperly weighs “[t]he balance of national interests, ordinarily the
most important factor.” In re Commodity Exch., Inc., Gold Futures & Options Trading Litig.,
2019 WL 1988525, at *5. Canada’s OSFI may have an interest in keeping the OSFI

                                                   4
       Case
        Case1:18-cv-04994-AKH
             1:18-cv-04994-AKH Document
                                Document155-1
                                         160 Filed
                                              Filed01/19/21
                                                    01/15/21 Page
                                                              Page96ofof14
                                                                         11




Communications confidential. See infra at 8-9. But “the United States also has an obvious interest
in the application of federal law to discovery in its courts; compliance with federal procedural rules
provides certainty and predictability to litigants in this country.” In re Commodity Exch., Inc.,
Gold Futures & Options Trading Litig., 2019 WL 1988525, at *5. Moreover, the parties’
Protective Order addresses the Canadian sovereign interest in confidentiality. It ensures that even
if the OSFI Communications are discoverable, they can remain confidential. For example, if the
OSFI regulations are intended to prevent a “‘run on the bank’ scenario,” infra at 9, the Protective
Order serves as a backstop (to that exaggerated fear that John Hancock USA does not and cannot
explain is actually applicable for the documents at issue here). Therefore, ordering production of
the OSFI Communications subject to the Protective Order strikes the appropriate balance between
the United States’ and Canada’s interests.

       C.      The Court Has Never Previously Resolved this Discovery Dispute

John Hancock USA inaccurately claims the order granting the motion to seal portions of Plaintiffs’
FAC somehow resolves this discovery dispute. It does not. A decision that statements quoting
the OSFI Communications should be sealed from access by the public pursuant to the Protective
Order does not determine whether the OSFI Communications are discoverable in the first instance.
There is no “prescribed supervisory information” privilege in New York, and the Federal Rules
and New York law govern the (non-existent) privilege at issue in this discovery dispute, each of
which requires production of the relevant documents at issue.

                                               * * *

For the foregoing reasons, Plaintiffs respectfully request the Court order John Hancock USA to
produce the OSFI Communications about the COI increase.

II.    John Hancock’s Position

Plaintiffs seek an order from this Court compelling John Hancock to produce documents
notwithstanding that Canada’s Insurance Companies Act and implementing regulations—which
Plaintiffs do not dispute apply to the documents at issue—prohibit their disclosure and use in civil
proceedings. Plaintiffs’ position ignores this Court’s prior decision applying those prohibitions
here and is based on fundamental misapprehensions concerning the nature of those prohibitions
and the applicable legal standard.

The regulations implementing the Insurance Companies Act state plainly that “a company shall
not, directly or indirectly, disclose” prescribed supervisory information. Supervisory Information
(Insurance Companies) Regulations, SOR/2001-56, s 3 (emphasis added). The prohibitions on
disclosure apply even when prescribed supervisory information is sought through discovery in
ongoing civil proceedings. See Insurance Companies Act, S.C. 1991, c 47, s 672.2(2) (“No person
shall by an order of any court, tribunal or other body be required in any civil proceedings to give
oral testimony or to produce any document relating to any prescribed supervisory information.”).
And the Insurance Companies Act makes clear that “[p]rescribed supervisory information shall
not be used as evidence in any civil proceedings.” Id. s 672.2(1). Plaintiffs do not dispute that
those proscriptions apply to the documents they seek.


                                                  5
        Case
        Case 1:18-cv-04994-AKH
             1:18-cv-04994-AKH Document
                               Document 155-1
                                        160 Filed
                                              Filed01/19/21
                                                    01/15/21 Page
                                                              Page107 of
                                                                      of 14
                                                                         11




Instead, Plaintiffs seek to sweep the plain text of the Insurance Companies Act and Supervisory
Information Regulations under the rug by mischaracterizing this dispute as relating to “privilege.”
Supra at 2-4. But the question here is not whether the Court should apply an evidentiary privilege
that protects one of the parties’ interests—such as the attorney-client privilege or work product
doctrine—but whether the Court should apply foreign statutory prohibitions on disclosure and use
that serve the important regulatory interests of a foreign sovereign. As to that question, Plaintiffs’
authority offers no answer. The Court therefore should deny their request.

        A.       This Court Has Already Applied Prohibitions On Disclosure And Use Of
                 Prescribed Supervisory Information In This Case

As Plaintiffs acknowledge, see supra at 1, John Hancock moved to seal portions of Plaintiffs’ First
Amended Complaint because they disclose prescribed supervisory information. See ECF No. 122.
Contrary to Plaintiffs’ misleading assertion that John Hancock failed to claw back the documents
it sought to maintain under seal, supra at 1, John Hancock had notified Plaintiffs of its intent to
claw back the prescribed supervisory information prior to moving to seal. See ECF No. 122 at 4
n.4. 1 The Court granted John Hancock’s motion, concluding in relevant part that the prohibitions
on disclosure and use apply to the information John Hancock sought to maintain under seal. See
ECF No. 125 at 2-3.

Plaintiffs’ contention that the Court has yet to decide “this discovery dispute,” supra at 5 (emphasis
added), therefore overlooks what this Court has already done. Here, John Hancock asks this Court
to do precisely what it sought in its motion to seal: recognize and apply the prohibitions on
disclosure and use under Canadian law. See ECF No. 125 at 2-3 (describing applicable
prohibitions in detail).

        B.       Plaintiffs’ Authority Is Inapposite

Unable to contest that the Court has already addressed the key question at issue in this dispute,
Plaintiffs attempt to manufacture a wholly different question. Citing cases in which courts have
addressed the extent to which U.S. courts should apply domestic or foreign law concerning
evidentiary privileges, Plaintiffs mistakenly suggest that the question here is whether Canadian
privilege law applies. See supra at 2-4. 2 However, the cases on which Plaintiffs rely all involved
efforts by parties to use evidentiary privileges to protect their own interests in safeguarding certain
materials, and the question was simply which jurisdiction’s law applied to protect those parties’
interests. Here, by contrast, the critical question is whether, and to what extent, this Court should



        1
           Over the ensuing months, John Hancock has engaged in extensive discussions with Canadian counsel
concerning the nature and scope of the prohibitions on disclosure and use of prescribed supervisory information and
carefully reviewed its production to ensure that its claw back request was tailored to the applicable law.
        2
           Anwar v. Fairfield Greenwich Ltd., 982 F. Supp. 2d 260, 263 (S.D.N.Y. 2013) (considering whether to
apply U.S. or Dutch law of attorney-client privilege); Wultz v. Bank of China Ltd., 979 F. Supp. 2d 479, 488-89
(S.D.N.Y. 2013) (considering whether to apply U.S. or Chinese law of attorney-client privilege); Astra Aktiebolag v.
Andrx Pharm., Inc., 208 F.R.D. 92, 98-99 (S.D.N.Y. 2002) (considering whether to apply U.S., German, or Korean
law of attorney-client privilege); Golden Trade, S.r.L. v. Lee Apparel Co., 143 F.R.D. 514, 522 (S.D.N.Y. 1992)
(considering whether to apply U.S., Norwegian, German, or Israeli law of attorney-client privilege).

                                                         6
       Case
       Case 1:18-cv-04994-AKH
            1:18-cv-04994-AKH Document
                              Document 155-1
                                       160 Filed
                                             Filed01/19/21
                                                   01/15/21 Page
                                                             Page118 of
                                                                     of 14
                                                                        11




apply foreign statutory prohibitions on disclosure and use of documents essential to a foreign
power’s regulatory interest.

That question, the Second Circuit has observed, is governed by a multi-factor comity analysis
derived from the Restatement (Third) of Foreign Relations Law, see Gucci Am., Inc. v. Weixing
Li, 768 F.3d 122, 139 (2d Cir. 2014)—not Plaintiffs’ proposed “touch base” standard. Indeed, the
very authority Plaintiffs cite demonstrates that the issues and applicable legal standards are
distinct. Compare Wultz, 979 F. Supp. 2d at 486 (cited supra at 3) (applying “touch base” standard
when determining whether to apply U.S. or Chinese law concerning evidentiary privileges), with
Wultz v. Bank of China Ltd., 942 F. Supp. 2d 452, 459, 466-68 (S.D.N.Y. 2013) (applying comity
standard when determining whether to compel production of documents prohibited from disclosure
by Chinese law and granting motion to compel where documents were critical to important “U.S.
interest in deterring terrorist attacks”). Accordingly, Plaintiffs’ authority has no bearing on this
Court’s decision.

Knowing that they cannot compel production of prescribed supervisory information under the
correct standard, Plaintiffs mistakenly assert that this dispute must be about “privilege” because,
otherwise, John Hancock could not claw back the documents in question pursuant to the parties’
Stipulated Confidentiality Agreement and Protective Order (“Protective Order”), supra at 2. That
is a non sequitur. The Protective Order makes clear that it does not prohibit the parties from
asserting that documents cannot be disclosed for reasons other than the attorney-client privilege
and work product doctrine. See, e.g., Protective Order, ECF No. 39 ¶ 21 (stating the order does
“not prevent a party from arguing that certain documents are so sensitive that they should not be
produced even under the Order”). That John Hancock adhered to the only “claw back” provision
in the Protective Order to notify Plaintiffs that documents had been inadvertently produced says
nothing about whether this Court should apply a choice-of-law or comity analysis.

       C.      The Prohibitions On Disclosure And Use Preclude Production

Under the correct legal standard—the Second Circuit’s multi-factor comity analysis—the
Insurance Companies Act’s prohibitions on disclosure and use preclude Plaintiffs’ request.

The Second Circuit long ago cautioned that courts “should not take such action as may cause a
violation of the laws of a friendly neighbor or, at the least, an unnecessary circumvention of its
procedures.” Ings v. Ferguson, 282 F.2d 149, 152 (2d Cir. 1960). Heeding that guidance, courts
in the Second Circuit deny motions to compel where foreign law prohibits the disclosure of the
requested documents. See, e.g., In re Payment Card Interchange Fee & Merch. Disc. Antitrust
Litig., 2010 WL 3420517, at *5, *9 (E.D.N.Y. Aug. 27, 2010) (citing Ings and denying motion to
compel documents prohibited from disclosure by European Commission regulations); see also In
re Commodity Exch., Inc., Gold Futures & Options Trading Litig., 2019 WL 1988525, at *7
(S.D.N.Y. May 6, 2019) (denying motion to compel documents prohibited from disclosure by bank
secrecy laws of France and Singapore); Minpeco, S.A. v. Conticommodity Servs., Inc., 116 F.R.D.
517, 529 (S.D.N.Y. 1987) (denying motion to compel documents prohibited from disclosure by
Swiss bank secrecy laws). Plaintiffs do not cite even a single case to the contrary.

Courts generally conclude that it is appropriate to apply foreign prohibitions on disclosure and
deny a motion to compel where:

                                                 7
         Case
         Case 1:18-cv-04994-AKH
              1:18-cv-04994-AKH Document
                                Document 155-1
                                         160 Filed
                                               Filed01/19/21
                                                     01/15/21 Page
                                                               Page129 of
                                                                       of 14
                                                                          11




         x    The documents were generated for use in foreign regulatory oversight, see In
              re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig., 2010 WL
              3420517, at *9 (documents generated for European Commission proceedings);

         x    The foreign sovereign has a strong regulatory interest in the enforcement of the
              prohibitions on disclosure, see id. (European Commission “has strong and
              legitimate reasons to protect the confidentiality of” requested materials because
              confidentiality “plays a significant role in assisting the effective enforcement of
              European antitrust law”); Minpeco, S.A., 116 F.R.D. at 524 (Switzerland’s
              “interest in bank secrecy is substantial,” and bank secrecy laws “have the
              legitimate purpose of protecting commercial privacy inside and outside
              Switzerland”);

         x    The discovery is sought in the U.S. in the context of a “private commercial
              lawsuit” that is not “infused with the public interest,” see Minpeco, S.A., 116
              F.R.D. at 523-24 (contrasting a higher U.S. interest in compelling disclosure in
              suits “infused with the public interest,” such as those involving “antitrust,
              commodities, and racketeering statutes”); cf. Wultz, 942 F. Supp. 2d at 468
              (granting motion to compel where documents were critical to important “U.S.
              interest in deterring terrorist attacks”); and

         x    The documents and information sought are of relatively little importance to the
              litigation and/or are available by other means, see In re Commodity Exch., Inc.,
              Gold Futures & Options Trading Litig., 2019 WL 1988525, at *5 (denying
              motion to compel where production was “likely to include enormous amounts
              of otherwise [protected] information that is irrelevant to the case”); Minpeco,
              S.A., 116 F.R.D. at 529 (noting “reduced degree of importance of the requested
              discovery in light of” other information produced). 3

Here, those factors weigh in favor of applying the Insurance Companies Act’s prohibitions on
disclosure and use.

First, as Plaintiffs recognize, the documents they seek were generated for submission to a
Canadian regulator, not for the purpose of any U.S.-based proceedings. See supra at 3. Nor are
the documents “maintained in John Hancock USA’s files related to [the Performance UL] policies
and located in the United States,” as Plaintiffs claim. See id. Many of those documents in fact are
in the custody or control of John Hancock’s Canadian parent company and have been produced in
this Action only because John Hancock agreed not to force Plaintiffs to obtain discovery from its
corporate parent through letters rogatory.

Second, the prohibitions on disclosure and use are vital to the successful regulation of Canada’s
financial institutions because they: (1) allow Canada’s Office of the Superintendent of Financial

         3
            Plaintiffs’ contentions that John Hancock has “ignore[d]” the multi-factor analysis and “selectively
cho[sen]” certain factors, supra at 4, rings particularly hollow in light of Plaintiffs’ attempt to distill that multi-factor
analysis to two purportedly dispositive factors. In any event, the factors on which Plaintiffs focus are not dispositive
or weigh in favor of applying Canada’s prohibitions on disclosure and use.

                                                             8
        Case
         Case1:18-cv-04994-AKH
              1:18-cv-04994-AKH Document
                                 Document155-1
                                          160 Filed
                                               Filed01/19/21
                                                     01/15/21 Page
                                                               Page13
                                                                    10ofof14
                                                                           11




Institutions (”OSFI”) to perform its supervisory functions in a zone of total confidentiality; and
(2) prevent a “run on the bank” scenario in the event that information about the poor financial
health of a regulated company became public. 4 Contrary to Plaintiffs’ suggestion, supra at 4-5,
the parties’ Protective Order will not safeguard those important regulatory interests. Indeed, in
2015, Canada’s Parliament amended the Insurance Companies Act to underscore that prohibitions
on disclosure and use of prescribed supervisory information apply to discovery in civil
proceedings, abrogating a 2014 case in which the Quebec Court of Appeals adopted Plaintiffs’
very argument. 5

Third, the U.S. has little, if any, interest in compelling the production of protected documents in
what this Court has long recognized is a private breach of contract action. See Tr. of Jan. 22, 2019
Hearing, ECF No. 54, at 13:16 (“We’re dealing with a contract issue, it’s narrow.”). The authority
John Hancock has cited, which Plaintiffs have failed to rebut, demonstrates that to the extent the
U.S. may have a general interest “in the application of federal law to discovery in its courts,” In re
Commodity Exch., Inc., Gold Futures & Options Trading Litig., 2019 WL 1988525, at *5, that
interest is at its nadir in cases such as this one.

Finally, in light of the discovery John Hancock has produced to date—including unprotected
material filed with U.S. regulators containing similar language—the requested documents (out of
over 100,000 documents produced to date) add no value to Plaintiffs’ case. That Plaintiffs referred
to certain inadvertently produced prescribed supervisory information in their First Amended
Complaint, supra at 2, does not render that information “crucial” to Plaintiffs’ case. See
Minpeco, S.A., 116 F.R.D. at 522 (citing In re Uranium Antitrust Litig., 480 F. Supp. 1138, 1146
(N.D. Ill. 1979) for the proposition that requested documents must be “crucial to the resolution of

         4
           See Eleventh Report of the Standing Senate Committee on Banking, Trade and Commerce (June 4, 2015),
https://sencanada.ca/content/sen/committee/412/banc/rep/rep11jun15-e htm (describing testimony by representative
of Canada’s Department of Finance that purposes of prohibitions on disclosure and use include “ensur[ing] . . . an
open and frank exchange of information between financial institutions and OSFI”); Karen Howlett, OSFI Wants
Ratings Kept Secret, The Globe and Mail (May 12, 2000), https://www.theglobeandmail.com/report-on-business/osfi-
wants-ratings-kept-secret/article18423100 (quoting then-Superintendent of Financial Institutions John Palmer as
supporting prohibitions on disclosure because, if information became public, “[y]ou might get a run on those
institutions, putting them out of business”).
         Contrary to Plaintiffs’ suggestion that there is “no equivalent in the United States” to the prohibitions on
disclosure and use, supra at 2, they serve similar purposes to the well-recognized bank examination privilege, which
“arises out of the practical need for openness and honesty between bank examiners and the banks they regulate, and
is intended to protect the integrity of the regulatory process by privileging such communications.” Sharkey v. J.P.
Morgan Chase & Co., 2013 WL 2254553, at *1 (S.D.N.Y. May 22, 2013) (internal quotation mark omitted). And,
contrary to Plaintiffs’ assertion, the documents Plaintiffs seek are not “purely factual material”; they reveal OSFI’s
“opinions and deliberative processes” concerning the information and materials OSFI identified as necessary for the
exercise of its oversight role, the very sort of information precluded from disclosure by the bank examination privilege.
See supra at 2 (quoting Sharkey, 2013 WL 2254553, at *1).
         5
          See Patrick Plante, Amendments Expressly Ban Judicial Disclosure of Information Excange Between
Financial         Institutions        and        OSFI,         Borden         Ladner          Gervais         LLP,
https://www.blg.com/en/insights/2016/02/amendments-expressly-ban-judicial-disclosure-of-information-exchange-
between-financial-institutions (Feb. 22, 2016) (describing case and amendment to Insurance Companies Act, and
observing that “Parliament moved quickly to shut the door to the judicial disclosure of prescribed supervisory
information”); see also Economic Action Plan 2015 Act, No. 1, S.C. 2015, c. 36, s. 236 (adding Section 672.2 to the
Insurance Companies Act); Société financière Manuvie c. D'Alessandro, 2014 QCCA 2332 (Can.).

                                                           9
      Case
       Case1:18-cv-04994-AKH
            1:18-cv-04994-AKH Document
                               Document155-1
                                        160 Filed
                                             Filed01/19/21
                                                   01/15/21 Page
                                                             Page14
                                                                  11ofof14
                                                                         11




a key issue in the litigation”). Far from containing “highly relevant facts,” see supra at 3, or
information “about the COI increase,” id. at 5, many of the documents that Plaintiffs seek concern
matters that have little relevance to this Action, including wholly unrelated John Hancock
products.

Plaintiffs are wrong that John Hancock’s “own documents” prove otherwise, supra at 3. The only
document Plaintiffs cite that is actually at issue here, see id. at 2, concerns
                          generally, not the Performance UL policies at issue in this case (which
comprise a small fraction of John Hancock’s business) specifically. And Plaintiffs’ citation to an
unredacted document referencing a contemplated “case study” involving the Performance UL
products, id. at 2-3, is both misleading and irrelevant. Plaintiffs fail to disclose that, unlike the
documents they seek, the contemplated “case study” was for “OSFI and MCCSR [i.e., Minimum
Continuing Capital and Surplus Requirements] purposes,” JH_LEONARD_000275580 (emphasis
added), not for OSFI at its request. Any such “case study” undertaken on John Hancock’s own
initiative would not constitute prescribed supervisory information. Moreover, the contemplated
“case study” is not mentioned in any of the documents John Hancock has withheld from production
or clawed back—as Plaintiffs well know, having had the opportunity to review unredacted versions
of a substantial majority of those documents. Accordingly, had such a “case study” been
undertaken, it would have no bearing on whether the documents Plaintiffs seek should be
produced.

For these reasons, John Hancock respectfully requests that the Court deny Plaintiffs’ request.



Respectfully,

   /s/ Seth Ard                                     /s/ Andrea Robinson
 Seth Ard                                          Andrea Robinson
 SUSMAN GODFREY L.L.P.                             WILMER CUTLER PICKERING
 1301 Avenue of the Americas                       HALE AND DORR LLP
 32nd Floor                                        60 State Street
 New York, NY 10019                                Boston, MA 02109
 Tel.: (212) 336-8330                              Telephone: (617) 526-6000
 Fax: (212) 336-8340                               Facsimile: (617) 526-5000

 Attorneys for Plaintiffs                          Attorneys for Defendants




                                                 10
